Mr. Justice Pérez Pimentel
concurring in the result.
In my opinion the error committed by the trial court in instructing the jury as to the confessions of the defendant warrants the setting aside of the verdict rendered, the *293reversal of the judgment appealed from and the granting of a new trial to the defendant. However, and for the reasons set forth in the dissenting opinion delivered by Mr. Justice Ortiz, I do not believe that defendant’s written confession, included in Exhibit 48 of the People, was involuntary “as a matter of law”. In that sense I disagree with the view of the majority opinion as set forth in the lengthy opinion delivered by Mr. Chief Justice Snyder. This notwithstanding, I concur in the result reached in said opinion.